Citation Nr: 0825109	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  03-29 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
active military service extended from November 1940 to 
December 1945 and from May 1947 to June 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.   

In August 2004, a hearing was held before the undersigned 
Veterans Law Judge who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.

A motion to advance this case on the Board's docket was 
granted for good cause in February 2007.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2007).

The case was previously before the Board in October 2007, 
when it was remanded to provide additional notice to the 
appellant.  The Board now proceeds with its review of the 
appeal.  




FINDINGS OF FACT

1.  The veteran died in November 2001, at the age of 79.  The 
immediate cause of death was listed as cerebrovascular 
accident due to pneumonia / sinusitis due to atherosclerotic 
heart disease and congestive heart failure.  Dementia was 
listed as a significant conditions contributing to death but 
not resulting in the underlying cause of death.  The manner 
of death was indicated as natural cause and no autopsy was 
conducted.  

2.  From December 1945 to June 1947, the veteran was service-
connected for malaria at a 10 percent disability rating.  
This disability rating was deferred, and payment of benefits 
discontinued, due to the veteran's reenlistment into active 
military service.  

3.  The evidence of record reveals that the veteran was 
diagnosed with heart disease at the earliest in 1967, which 
was more than a year after he separated from service.  

4.  There is no competent medical evidence which relates the 
veteran's fatal stroke, pneumonia / sinusitis, heart disease, 
or dementia to his military service or to the service-
connected malaria.  


CONCLUSION OF LAW

A disability incurred in or aggravated by military service, 
or which could be presumed to have been incurred in service, 
did not cause or contribute substantially or materially to 
cause the veteran's death.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This notice with respect to the claim for service 
connection for the cause of the veteran's death was provided 
in letters dated August 2002 and October 2003.     

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.  In the present case the 
appellant was informed of these factors in a letter dated 
October 2007.  The claim was then fully readjudicated in a 
Supplemental Statement of the Case dated May 2008.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish DIC.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  Instead, the 
Federal Circuit held that all VCAA notice errors are presumed 
prejudicial unless VA can show that the error did not affect 
the essential fairness of the adjudication.  To do this, VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating: (1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  

If there was any error in the notice provided to the 
appellant, the presumption of prejudice is overcome in this 
case as a reasonable person would be expected to understand 
what was required to succeed in her claim.  In addition to 
the notice letters, a rating decision was provided as well as 
a statement of the case, and a supplemental statement of the 
case which included the applicable regulations and informed 
her that additional evidence could be submitted.  The 
appellant was provided with a sufficient opportunity to 
submit evidence in this case such that the essential fairness 
of the adjudication has not been adversely affected.  
Finally, the Board notes that the appellant is represented by 
an attorney-at-law, who has knowledge of the applicable 
criteria.

With respect to the duty to assist the veteran, it is noted 
that service medical records, service personnel records, and 
private medical records have been obtained in connection with 
the claim and a VA medical opinion has been obtained.  

The Board has reviewed all of the evidence in the claims 
file, which includes, but is not limited to:  the appellant's 
contentions and hearing testimony; service medical records; 
private medical treatment records; and a VA medical opinion.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, with respect to 
the appellant's claim for entitlement to service connection 
for the cause of the veteran's death.  

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).  
For a service-connected disability to be a contributory cause 
of death it must have contributed substantially or materially 
to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).

In deciding the claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
diseases that caused or contributed to the veteran's death 
may be service-connected.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.

Cardiovascular - renal disease may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

In this case, the death certificate shows that the veteran 
died in November 2001, at the age of 79.  The immediate cause 
of death was listed as cerebrovascular accident due to 
pneumonia / sinusitis due to atherosclerotic heard disease 
and congestive heart failure.  Dementia was listed as a 
significant conditions contributing to death but not 
resulting in the underlying cause of death.  The manner of 
death was indicated as "natural cause" and no autopsy was 
conducted.  

The hospital records from the veteran's terminal 
hospitalization have been obtained.  They reveal that the 
veteran was admitted to a private hospital on November 5, 
2001 with a diagnosis of interstitial pneumonia of the right 
lung and associated sinusitis.  The veteran's health 
deteriorated and he died on November [redacted], 2001.  The attending 
physician stated in the hospital summary that "I am not sure 
what caused his demise.  He had multiple medical problems.  
Could have been a stroke.  Could have been some cardiac 
arrhythmia or myocardia infarction.  On outpatient basis, he 
was certainly deteriorating over the last several months with 
significant decrease in his mentation.  Family aware of his 
poor health."

As noted in the introduction section above the veteran had 
active military service before and during World War II from 
November 1940 to December 1945.  Service medical records for 
this period of time clearly show that the veteran was treated 
for malaria during this period of service with the last 
recurrence of the disease being in 1945.  The veteran 
separated from service in December 1945, and service 
connection for malaria was granted at a 10 percent disability 
rating.  In May 1947, the veteran reenlisted into active 
military service and made a career in the military, 
ultimately retiring in 1962.  As a result of his reentry to 
active military service a June 1947 rating decision deferred 
the veteran's 10 percent disability rating for malaria and 
stopped the payment of disability benefits.  Review of the 
veteran's service medical records for his period of active 
service from 1947 to 1962 does not show any recurrence of 
malaria and the veteran did not file a claim to reinstate his 
10 percent disability rating for his service-connected 
malaria upon his retirement from active service in 1962.

Service medical records do not reveal that the veteran had a 
cardiovascular disorder or chronic respiratory disorder 
during service.  In April 1962, a retirement examination of 
the veteran was conducted.  While he reported a history of 
shortness of breath and chest pain, clinical evaluation of 
his heart, lungs, chest, and vascular system was normal, with 
no abnormalities noted by the examining physician.  An 
electrocardiogram examination was conducted and revealed 
normal results.  

Private medial records reveal that the veteran had a long 
history of cardiovascular disease.  A March 1994 treatment 
record indicates that the veteran had a history of coronary 
artery bypass surgery in 1979 and 1988.  

In August 2004, the appellant presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  She 
testified that the veteran had malaria during service. She 
also testified that the veteran had his first heart attack, 
myocardial infarction, in 1967.  While there is no medical 
documentation of this, even accepting this date as accurate, 
it is more than a year after the veteran separated from 
service and the appellant does not indicate that the veteran 
had any diagnosis of cardiovascular disease from his 
separation from service in 1962 until the reported heart 
attack in 1967.  

The appellant submitted a letter dated August 2004 from a 
private cardiologist.  The physician indicated the veteran's 
cardiovascular medial history dating from his bypass surgery 
in 1979 until the present.  The physician did not have access 
to the service medical records but relied on the appellant's 
account of the veteran's medical history.  In pertinent part 
the letter states that the appellant "relates, his previous 
military service involved exposure to malaria, and he 
apparently experienced significantly elevated fevers in that 
regard.  With passage of time, he had developed 
cardiovascular difficulties, as previously noted, to include 
moderately severe left ventricular dysfunction."  This 
letter does not relate the veteran's fatal cardiovascular 
disease to his military service or his service-connected 
malaria.  

In February 2007, a medical opinion was obtained from a VA 
physician who reviewed the evidence of record.  The 
physician's conclusions were that the service-connected 
malaria did not substantially contribute to the veteran's 
death and that the veteran's fatal stroke, pneumonia, 
sinusitis, arteriosclerotic heart disease and congestive 
heart failure were not related to service.  

The appellant's attorney submitted medial text information 
related to malaria and the development of residual 
complications.  However, none of this evidence specifically 
relates the causes of the veteran's death as documented on 
the death certificate and the terminal hospital report to 
service or the service-connected malaria.  

The preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  The veteran was service-connected for malaria at a 
noncompensable (0%) disability rating at the time of his 
death.  Interestingly, the veteran developed malaria during 
his first period of service yet it subsided to the point that 
it did not recur subsequent to 1945.  Moreover, the veteran 
clearly was sufficiently recovered from his malaria and was 
fit enough to reenlist in the Army in 1947 and serve over a 
dozen years on active service.  All of the veteran's service 
medical records and service personnel records for his period 
of service subsequent to his bout of malaria indicate that he 
was healthy and fit for duty.  The medical evidence of record 
indicates that at the time of his death, the veteran was a 79 
year old man who was in deteriorating health.  He had a long 
history of cardiovascular disease dating back to either 1977 
as documented in the private medical records, or 1967 as 
testified by the appellant.  However, there is no competent 
medical evidence showing that the veteran's cardiovascular 
disease manifested during service or within a year of his 
separation from service nor is there any evidence showing 
that a cerebrovascular accident, pneumonia, sinusitis or 
dementia were incurred in service or are related to service 
or a service-connected disability.  Simply put, there is no 
competent evidence linking the veteran's death to his active 
military service or to his service-connected malaria.  
Accordingly, service connection for the cause of the 
veteran's death must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against service connection for the cause 
of the veteran's death, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


